Case 4:19-cv-12075-MFL-RSW ECF No. 20, PageID.168 Filed 12/08/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

FIT FOODS TO GO LLC,

      Plaintiff,                                    Case No. 19-cv-12075
                                                    Hon. Matthew F. Leitman
v.

AMERICAN FIT NUTRITION,
MUSCLE GAUGE NUTRITION
LLC, et al.,

     Defendants.
__________________________________________________________________/

                   ORDER REQUIRING PLAINTIFF TO SERVE
                   DEFENDANTS WITH NOTICE OF HEARING

      On July 10, 2020, Plaintiff Fit Foods to Go LLC filed a motion for a default

judgment against all Defendants. (See Mot., ECF No. 18.) On December 8, 2020,

the Court issued a Notice of Hearing setting Fit Foods’ motion for a video hearing

on January 19, 2021, at 10:00 a.m. (See Notice of Hearing, ECF No. 19.)

      By no later than December 28, 2020, Fit Foods shall serve each Defendant

with (1) the Notice of Hearing on its motion for default judgment, (2) this order, and

(3) a proposed default judgment. By no later than December 28, 2020, Fit Foods

shall file a Certificate of Service on the docket confirming that it has served each

Defendant with these documents. Finally, by no later than December 28, 2020, Fit
Case 4:19-cv-12075-MFL-RSW ECF No. 20, PageID.169 Filed 12/08/20 Page 2 of 2




Foods shall submit the proposed default judgment to the Court through the Utilities

function of CM/ECF.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: December 8, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 8, 2020, by electronic means and/or
ordinary mail.


                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764
